
	
		I
		111th CONGRESS
		1st Session
		H. R. 3001
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Ms. Baldwin (for
			 herself, Mr. Waxman,
			 Ms. Lee of California,
			 Mr. Honda, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Armed
			 Services, the
			 Judiciary, Ways and
			 Means, Oversight and
			 Government Reform, House
			 Administration, Education
			 and Labor, Veterans’
			 Affairs, Transportation
			 and Infrastructure, Select
			 Intelligence (Permanent Select), and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To address the health disparities experienced by lesbian,
		  gay, bisexual, and transgender Americans, to eliminate the barriers they face
		  in accessing quality health care, and to ensure that good health and well-being
		  is accessible to all.
	
	
		1.Short titleThis Act may be cited as the
			 Ending LGBT Health Disparities
			 Act.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Definition.
				Sec. 4. Effective date.
				Title I—Health Access and Promotion
				Subtitle A—Private health insurance
				Sec. 101. Tax Equity for Health Plan Beneficiaries
				Act.
				Sec. 102. Preexisting condition exclusion patient
				protection.
				Sec. 103. Domestic Partnership Benefits and Obligations
				Act.
				Subtitle B—Public Health Insurance
				Sec. 111. Optional Medicaid coverage of low-income HIV-infected
				individuals.
				Sec. 112. Expanded definition of spouse for purposes of the
				Medicare program.
				Sec. 113. Ending the Medicare Disability Waiting Period
				Act.
				Sec. 114. Including costs incurred by AIDS drug assistance
				programs in providing prescription drugs toward the annual out-of-pocket
				threshold under Medicare part D.
				Sec. 115. Nondiscrimination based on gender identity or sexual
				orientation under the Medicaid, Medicare, and CHIP programs.
				Subtitle C—Miscellaneous
				Sec. 121. Health Promotion Grants.
				Sec. 122. Mental Health Promotion Grants.
				Sec. 123. Health Insurance Coverage Grants.
				Title II—Cultural Competency and Workforce
				Sec. 201. Amendment to the Public Health Service
				Act.
				Sec. 202. Definitions.
				Sec. 203. Federal reimbursement for culturally competent
				services under the Medicare, Medicaid, and Children’s Health Insurance
				Programs.
				Sec. 204. Report on Federal efforts to provide culturally
				competent health care services to sexual and gender minorities.
				Title III—Research and Data Collection
				Sec. 301. No compelled disclosure of data.
				Sec. 302. Federal collection of data on sexual and gender
				minorities.
				Sec. 303. Inclusion of sexual orientation and gender identity
				in federally funded health surveys.
				Sec. 304. Research on sexual and gender minority
				health.
				Title IV—Infrastructure and Capacity Building
				Sec. 401. Office of LGBT Health.
				Sec. 402. Community health centers.
				Title V—Older Americans Support Program
				Sec. 501. Priority.
				Title VI—Miscellaneous Provisions
				Sec. 601. Nondiscrimination contingency for VAWA grant funds;
				Grant program for LGBT victims of violence.
				Sec. 602. National Baseline Study on Domestic Violence and
				Sexual Assault in the LGBT Community.
				Sec. 603. Assistance to reduce teen pregnancy, HIV/AIDS, and
				other sexually transmitted diseases and to support healthy adolescent
				development.
				Sec. 604. Mother's and father's insurance benefits under Social
				Security for same-sex surviving parents.
				Sec. 605. Prohibition against discrimination on the basis of
				sexual orientation or gender identity under the health benefits program for
				Federal employees.
				Sec. 606. Prohibition against discrimination on the basis of
				sex, gender identity, or sexual orientation under certain laws providing health
				care and other benefits for members of the Armed Forces and
				Veterans.
			
		3.DefinitionIn this Act:
			(1)Unless otherwise
			 specified, the term Secretary means the Secretary of Health and
			 Human Services.
			(2)The terms sexual or gender
			 minority and sexual and gender minority mean a lesbian,
			 gay, bisexual, or transgender individual.
			4.Effective
			 dateUnless otherwise
			 specified, this Act and the amendments made this Act shall take effect on the
			 date that is 30 days after the date of the enactment of this Act.
		IHealth Access and
			 Promotion
			APrivate health
			 insurance
				101.Tax Equity for
			 Health Plan Beneficiaries Act
					(a)Application of
			 accident and health plans to eligible beneficiaries
						(1)Exclusion of
			 contributionsSection 106 of the Internal Revenue Code of 1986
			 (relating to contributions by employer to accident and health plans) is amended
			 by adding at the end the following new subsection:
							
								(f)Coverage
				provided for eligible beneficiaries of employees
									(1)In
				generalSubsection (a) shall apply with respect to an eligible
				beneficiary and any qualifying child who is a dependent of the eligible
				beneficiary.
									(2)Qualifying
				child; dependentFor purposes of this subsection—
										(A)Qualifying
				childThe term qualifying child has the meaning
				given such term by section 152(c).
										(B)DependentThe term dependent has the
				meaning given such term by section
				105(b).
										.
						(2)Exclusion of
			 amounts expended for medical careThe first sentence of section
			 105(b) of such Code (relating to amounts expended for medical care) is amended
			 by inserting before the period the following: and eligible beneficiary
			 and the qualifying children of the eligible beneficiary (within the meaning of
			 section 106(f)) with respect to the taxpayer.
						(3)Payroll
			 taxes
							(A)Section 3121(a)(2)
			 of such Code is amended—
								(i)by
			 inserting , or his eligible beneficiary or any qualifying children of
			 the eligible beneficiary, after his dependents both
			 places it appears,
								(ii)by inserting , and eligible
			 beneficiaries and qualifying children of eligible beneficiaries (within the
			 meaning of section 106(f)), after their dependents the
			 first place it appears, and
								(iii)by inserting , eligible
			 beneficiaries, and qualifying children of eligible beneficiaries after
			 their dependents the second place it appears.
								(B)Section 3231(e)(1)
			 of such Code is amended—
								(i)by
			 inserting , or his eligible beneficiary or any qualifying children of
			 his eligible beneficiary, after his dependents,
								(ii)by inserting , and eligible
			 beneficiaries and qualifying children of eligible beneficiaries (within the
			 meaning of section 106(f)), after their dependents the
			 first place it appears, and
								(iii)by inserting , eligible
			 beneficiaries, and qualifying children of eligible beneficiaries after
			 their dependents the second place it appears.
								(C)Section 3306(b)(2)
			 of such Code is amended—
								(i)by
			 inserting , or his eligible beneficiary or any qualifying children of
			 his eligible beneficiary, after his dependents both
			 places it appears,
								(ii)by inserting , and eligible
			 beneficiaries and qualifying children of eligible beneficiaries (within the
			 meaning of section 106(f)), after their dependents the
			 first place it appears, and
								(iii)by inserting , eligible
			 beneficiaries, and qualifying children of eligible beneficiaries after
			 their dependents the second place it appears.
								(D)Section 3401(a) of
			 such Code is amended by striking or at the end of paragraph
			 (21), by striking the period at the end of paragraph (22) and inserting
			 ; or, and by inserting after paragraph (22) the following new
			 paragraph:
								
									(23)for any payment made to or for the benefit
				of an employee or his eligible beneficiary or any qualifying children of his
				eligible beneficiary (within the meaning of section 106(f)) if at the time of
				such payment it is reasonable to believe that the employee will be able to
				exclude such payment from income under section 106(f) or under section 105 by
				reference in section 105(b) to section
				106(f);
									.
							(4)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
						(b)Expansion of
			 dependency for purposes of deduction for health insurance costs of
			 self-employed individuals
						(1)In
			 generalSubsection (l) of
			 section 162 of the Internal Revenue Code of 1986 (relating to special rules for
			 health insurance costs of self-employed individuals) is amended by adding at
			 the end the following new paragraph:
							
								(6)DependentsFor purposes of this subsection, the term
				dependents shall include the following with respect to the
				taxpayer—
									(A)any individual who
				satisfies the requirements of sections 152(c)(3)(A) and 152(d)(2)(H)
				(determined without regard to subsections (d)(1)(B) and (d)(1)(D) thereof),
				and
									(B)one individual who
				does not satisfy the requirements of section 152(c)(3)(A), but who satisfies
				the requirements of section 152(d)(2)(H) (determined without regard to
				subsections (d)(1)(B) and (d)(1)(C)
				thereof).
									.
						(2)Conforming
			 amendmentSubparagraph (B) of
			 section 162(l)(2) of such Code is amended by inserting or dependent (as
			 defined in paragraph (1)) after spouse.
						(3)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
						(c)Extension to
			 eligible beneficiaries of sick and accident benefits provided to members of a
			 voluntary employees’ beneficiary association and their dependents
						(1)In
			 generalSection 501(c)(9) of the Internal Revenue Code of 1986
			 (relating to list of exempt organizations) is amended by adding at the end the
			 following new sentence: For purposes of providing for the payment of
			 sick and accident benefits to members of such an association and their
			 dependents, the term dependents shall include any individual who
			 is an eligible beneficiary, or qualified child of an eligible beneficiary, as
			 determined under the terms of a medical benefit, health insurance, or other
			 program under which members and their dependents are entitled to sick and
			 accident benefits..
						(2)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
						(d)Flexible
			 spending arrangements and health reimbursement arrangementsThe
			 Secretary of Treasury shall issue guidance of general applicability providing
			 that medical expenses that otherwise qualify—
						(1)for reimbursement from a flexible spending
			 arrangement under regulations in effect on the date of the enactment of this
			 Act may be reimbursed from an employee’s flexible spending arrangement,
			 notwithstanding the fact that such expenses are attributable to an individual
			 who is the employee’s eligible beneficiary under any accident or health plan of
			 the employer, and
						(2)for reimbursement from a health
			 reimbursement arrangement under regulations in effect on the date of the
			 enactment of this Act may be reimbursed from an employee’s health reimbursement
			 arrangement, notwithstanding the fact that such expenses are attributable to an
			 individual who is not a spouse or dependent within the meaning of section 152
			 but who is designated by the employee as eligible to have his or her expenses
			 reimbursed under the health reimbursement arrangement.
						102.Preexisting
			 condition exclusion patient protection
					(a)Amendments
			 relating to preexisting condition exclusions under group health plans
						(1)Amendments to
			 the Employee Retirement Income Security Act of 1974
							(A)Reduction in
			 look-back periodSection 701(a)(1) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1181(a)(1)) is amended by striking
			 6-month period and inserting 30-day
			 period.
							(B)Reduction in
			 permitted preexisting condition limitation periodSection
			 701(a)(2) of such Act (29 U.S.C. 1181(a)(2)) is amended by striking 12
			 months and inserting 3 months, and by striking 18
			 months and inserting 9 months.
							(2)Amendments to
			 the Public Health Service Act
							(A)Reduction in
			 look-back periodSection 2701(a)(1) of the Public Health Service
			 Act (42 U.S.C. 300gg(a)(1)) is amended by striking 6-month
			 period and inserting 30-day period.
							(B)Reduction in
			 permitted preexisting condition limitation periodSection
			 2701(a)(2) of such Act (42 U.S.C. 300gg(a)(2)) is amended by striking 12
			 months and inserting 3 months, and by striking 18
			 months and inserting 9 months.
							(3)Amendments to
			 the Internal Revenue Code of 1986
							(A)Reduction in
			 look-back periodParagraph
			 (1) of section 9801(a) of the Internal Revenue Code of 1986 (relating to
			 limitation on preexisting condition exclusion period and crediting for periods
			 of previous coverage) is amended by striking 6-month period and
			 inserting 30-day period.
							(B)Reduction in
			 permitted preexisting condition limitation periodParagraph (2)
			 of section 9801(a) of such Code is amended by striking 12 months
			 and inserting 3 months, and by striking 18 months
			 and inserting 9 months.
							(4)Effective
			 date
							(A)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this subsection shall apply with respect to group health plans for plan
			 years beginning after the end of the 12th calendar month following the date of
			 the enactment of this Act.
							(B)Special rule for
			 collective bargaining agreementsIn the case of a group health
			 plan maintained pursuant to one or more collective bargaining agreements
			 between employee representatives and one or more employers ratified before the
			 date of the enactment of this Act, the amendments made by this subsection shall
			 not apply to plan years beginning before the earlier of—
								(i)the
			 date on which the last of the collective bargaining agreements relating to the
			 plan terminates (determined without regard to any extension thereof agreed to
			 after the date of the enactment of this Act), or
								(ii)3 years after the
			 date of the enactment of this Act.
								For
			 purposes of clause (i), any plan amendment made pursuant to a collective
			 bargaining agreement relating to the plan which amends the plan solely to
			 conform to any requirement added by the amendments made by this subsection
			 shall not be treated as a termination of such collective bargaining
			 agreement.(b)Amendments
			 relating to preexisting condition exclusions in health insurance coverage in
			 the individual market
						(1)Applicability of
			 group health insurance limitations on imposition of preexisting condition
			 exclusions
							(A)In
			 generalSubpart 1 of part B of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–41 et seq.) is amended by inserting after section
			 2741 the following:
								
									2741A.Application
				of group health insurance limitations on imposition of preexisting condition
				exclusions
										(a)In
				generalSubject to subsection (b), a health insurance issuer that
				provides individual health insurance coverage may not impose a preexisting
				condition exclusion (as defined in subsection (b)(1)(A) of section 2701) with
				respect to such coverage except to the extent that such exclusion could be
				imposed consistent with such section if such coverage were group health
				insurance coverage.
										(b)LimitationIn
				the case of an individual who—
											(1)is enrolled in
				individual health insurance coverage;
											(2)during the period
				of such enrollment has a condition for which no medical advice, diagnosis,
				care, or treatment had been recommended or received as of the enrollment date;
				and
											(3)seeks to enroll
				under other individual health insurance coverage which provides benefits
				different from those provided under the coverage referred to in paragraph (1)
				with respect to such condition,
											the
				issuer of the individual health insurance coverage described in paragraph (2)
				may impose a preexisting condition exclusion with respect to such condition and
				any benefits in addition to those provided under the coverage referred to in
				paragraph (1), but such exclusion may not extend for a period of more than 3
				months.2741B.Eligibility
				to enroll
										(a)In
				generalSubject to subsection (d), an individual health plan, and
				a health insurance issuer offering health insurance in the individual market,
				may not decline to offer coverage to, deny enrollment of, or establish rules
				for eligibility (including continued eligibility) to enroll under the terms of
				the plan, an individual based on any of the following health status-related
				factors in relation to the individual or a dependent of the individual:
											(1)Health
				status.
											(2)Medical condition
				(including both physical and mental illnesses).
											(3)Claims
				experience.
											(4)Receipt of health
				care.
											(5)Medical
				history.
											(6)Genetic
				information.
											(7)Evidence of
				insurability (including conditions arising out of acts of domestic
				violence).
											(8)Disability.
											(b)No application
				to benefits or exclusionsTo the extent consistent with section
				2701, subsection (a) shall not be construed—
											(1)to require an
				individual health plan, or a health insurance issuer offering health insurance
				on the individual market, to provide particular benefits other than those
				provided under the terms of such plan or coverage; or
											(2)to prevent such a
				plan or coverage from establishing limitations or restrictions on the amount,
				level, extent, or nature of the benefits or coverage for similarly situated
				individuals enrolled in the plan or coverage.
											(c)Rules for
				eligibilityIn subsection (a), the term rules for
				eligibility, with respect to enrollment under the terms of a plan,
				includes any rule defining any applicable waiting period for such
				enrollment.
										(d)In premium
				contributions
											(1)In
				generalAn individual health plan, and a health insurance issuer
				offering health insurance on the individual market, may not require any
				individual (as a condition of enrollment or continued enrollment under the
				plan) to pay a premium or contribution which is greater than such premium or
				contribution for a similarly situated individual enrolled in the plan on the
				basis of any health status-related factor in relation to the individual or to
				an individual enrolled under the plan as a dependent of the individual.
											(2)ConstructionNothing
				in subsection (a) shall be construed to prevent an individual health plan, and
				a health insurance issuer offering health insurance on the individual market
				from establishing premium discounts or rebates or modifying otherwise
				applicable copayments or deductibles in return for adherence to programs of
				health promotion and disease
				prevention.
											.
							(B)Elimination of
			 COBRA requirementSubsection
			 (b) of section 2741 of the Public Health Service Act (42 U.S.C. 300gg–41) is
			 amended—
								(i)by
			 adding and at the end of paragraph (2);
								(ii)by
			 striking the semicolon at the end of paragraph (3) and inserting a period;
			 and
								(iii)by
			 striking paragraphs (4) and (5).
								(2)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to health insurance coverage offered, sold, issued, renewed, in effect,
			 or operated in the individual market after the end of the 12th calendar month
			 following the date of the enactment of this Act.
						103.Domestic Partnership
			 Benefits and Obligations Act
					(a)Benefits to
			 domestic partners of Federal employees
						(1)In
			 generalAn employee who has a domestic partner and the domestic
			 partner of the employee shall be entitled to benefits available to, and shall
			 be subject to obligations imposed upon, a married employee and the spouse of
			 the employee.
						(2)Certification of
			 eligibilityIn order to obtain benefits and assume obligations
			 under this section, an employee shall file an affidavit of eligibility for
			 benefits and obligations with the Office of Personnel Management identifying
			 the domestic partner of the employee and certifying that the employee and the
			 domestic partner of the employee—
							(A)are each other’s
			 sole domestic partner and intend to remain so indefinitely;
							(B)have a common
			 residence, and intend to continue the arrangement;
							(C)are at least 18
			 years of age and mentally competent to consent to contract;
							(D)share
			 responsibility for a significant measure of each other’s common welfare and
			 financial obligations;
							(E)are not married to
			 or domestic partners with anyone else;
							(F)are same sex
			 domestic partners, and not related in a way that, if the 2 were of the opposite
			 sex, would prohibit legal marriage in the State in which they reside;
			 and
							(G)understand that
			 willful falsification of information within the affidavit may lead to
			 disciplinary action and the recovery of the cost of benefits received related
			 to such falsification and may constitute a criminal violation.
							(3)Dissolution of
			 partnership
							(A)In
			 generalAn employee or domestic partner of an employee who
			 obtains benefits under this section shall file a statement of dissolution of
			 the domestic partnership with the Office of Personnel Management not later than
			 30 days after the death of the employee or the domestic partner or the date of
			 dissolution of the domestic partnership.
							(B)Death of
			 employeeIn a case in which an employee dies, the domestic
			 partner of the employee at the time of death shall receive under this section
			 such benefits as would be received by the widow or widower of an
			 employee.
							(C)Other
			 dissolution of partnership
								(i)In
			 generalIn a case in which a domestic partnership dissolves by a
			 method other than death of the employee or domestic partner of the employee,
			 any benefits received by the domestic partner as a result of this section shall
			 terminate.
								(ii)ExceptionIn
			 a case in which a domestic partnership dissolves by a method other than death
			 of the employee or domestic partner of the employee, the former domestic
			 partner of the employee shall be entitled to benefits available to, and shall
			 be subject to obligations imposed upon, a former spouse.
								(4)StepchildrenFor
			 purposes of affording benefits under this section, any natural or adopted child
			 of a domestic partner of an employee shall be deemed a stepchild of the
			 employee.
						(5)ConfidentialityAny
			 information submitted to the Office of Personnel Management under paragraph (2)
			 shall be used solely for the purpose of certifying an individual’s eligibility
			 for benefits under paragraph (1).
						(6)Regulations and
			 orders
							(A)Office of
			 personnel managementNot later than 6 months after the date of
			 enactment of this Act, the Office of Personnel Management shall promulgate
			 regulations to implement paragraphs (2) and (3).
							(B)Other executive
			 branch regulationsNot later than 6 months after the date of
			 enactment of this Act, the President or designees of the President shall
			 promulgate regulations to implement this section with respect to benefits and
			 obligations administered by agencies or other entities of the executive
			 branch.
							(C)Other
			 regulations and ordersNot later than 6 months after the date of
			 enactment of this Act, each agency or other entity or official not within the
			 executive branch that administers a program providing benefits or imposing
			 obligations shall promulgate regulations or orders to implement this section
			 with respect to the program.
							(D)ProcedureRegulations
			 and orders required under this paragraph shall be promulgated after notice to
			 interested persons and an opportunity for comment.
							(7)DefinitionsIn
			 this section:
							(A)BenefitsThe
			 term benefits means—
								(i)health insurance
			 and enhanced dental and vision benefits, as provided under chapters 89, 89A,
			 and 89B of title 5, United States Code;
								(ii)retirement and
			 disability benefits and plans, as provided under—
									(I)chapters 83 and 84
			 of title 5, United States Code;
									(II)chapter 8 of the
			 Foreign Service Act of 1980 (22 U.S.C. 4041 et seq.); and
									(III)the Central
			 Intelligence Agency Retirement Act of 1964 for Certain Employees (50 U.S.C.
			 chapter 38);
									(iii)family, medical,
			 and emergency leave, as provided under—
									(I)subchapters III,
			 IV, and V of chapter 63 of title 5, United States Code;
									(II)the Family and
			 Medical Leave Act of 1993 (29 U.S.C. 2601 et seq.), insofar as that Act applies
			 to the Government Accountability Office and the Library of Congress;
									(III)section 202 of
			 the Congressional Accountability Act of 1995 (2 U.S.C. 1312); and
									(IV)section 412 of
			 title 3, United States Code;
									(iv)Federal group
			 life insurance, as provided under chapter 87 of title 5, United States
			 Code;
								(v)long-term care
			 insurance, as provided under chapter 90 of title 5, United States Code;
								(vi)compensation for
			 work injuries, as provided under chapter 81 of title 5, United States
			 Code;
								(vii)benefits for
			 disability, death, or captivity, as provided under—
									(I)sections 5569 and
			 5570 of title 5, United States Code;
									(II)section 413 of
			 the Foreign Service Act of 1980 (22 U.S.C. 3973);
									(III)part L of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796 et
			 seq.), insofar as that part applies to any employee; and
									(viii)travel,
			 transportation, and related payments and benefits, as provided under—
									(I)chapter 57 of
			 title 5, United States Code;
									(II)chapter 9 of the
			 Foreign Service Act of 1980 (22 U.S.C. 4081 et seq.); and
									(III)section 1599b of
			 title 10, United States Code; and
									(ix)any
			 other benefit similar to a benefit described under clauses (i) through (viii)
			 provided by or on behalf of the United States to any employee.
								(B)Domestic
			 partnerThe term domestic partner means an adult
			 unmarried person living with another adult unmarried person of the same sex in
			 a committed, intimate relationship.
							(C)EmployeeThe
			 term employee—
								(i)means an officer
			 or employee of the United States or of any department, agency, or other entity
			 of the United States, including the President, the Vice President, a Member of
			 Congress, or a Federal judge; and
								(ii)shall not include
			 a member of the uniformed services.
								(D)ObligationsThe
			 term obligations means any duties or responsibilities with respect
			 to Federal employment that would be incurred by a married employee or by the
			 spouse of an employee.
							(E)Uniformed
			 servicesThe term uniformed services has the meaning
			 given under section 2101(3) of title 5, United States Code.
							(b)Effective
			 dateThis section and the amendments made by this section
			 shall—
						(1)with respect to the provision of benefits
			 and obligations, take effect 6 months after the date of enactment of this Act;
			 and
						(2)apply to any individual who is employed as
			 an employee on or after the date of enactment of this Act.
						BPublic Health
			 Insurance
				111.Optional Medicaid
			 coverage of low-income HIV-infected individuals
					(a)In
			 GeneralSection 1902 of the Social Security Act (42 U.S.C.
			 1396a), as amended by section 5006(b)(1) of division B of Public Law 11–5, is
			 amended—
						(1)in subsection
			 (a)(10)(A)(ii)—
							(A)by striking
			 or at the end of subclause (XVIII);
							(B)by adding
			 or at the end of subclause (XIX); and
							(C)by adding at the
			 end the following:
								
									(XX)who are described
				in subsection (gg) (relating to HIV-infected
				individuals);
									;
				and
							(2)by adding at the
			 end the following:
							
								(gg)HIV-infected
				individuals described in this subsection are individuals not described in
				subsection (a)(10)(A)(i)—
									(1)who are infected
				with HIV;
									(2)whose income (as
				determined under the State plan under this title with respect to disabled
				individuals) does not exceed the maximum amount of income a disabled individual
				described in subsection (a)(10)(A)(i) may have to obtain medical assistance
				under the plan; and
									(3)whose resources
				(as determined under the State plan under this title with respect to disabled
				individuals) do not exceed the maximum amount of resources a disabled
				individual described in subsection (a)(10)(A)(i) may have to obtain medical
				assistance under the
				plan.
									.
						(b)Enhanced
			 MatchThe first sentence of section 1905(b) of such Act (42
			 U.S.C. 1396d(b)) is amended by striking section
			 1902(a)(10)(A)(ii)(XVIII) and inserting subclause (XVIII) or
			 (XX) of section 1902(a)(10)(A)(ii).
					(c)Conforming
			 AmendmentsSection 1905(a) of
			 such Act (42 U.S.C. 1396d(a)) is amended, in the matter preceding paragraph
			 (1)—
						(1)by
			 striking or at the end of clause (xii);
						(2)by adding
			 or at the end of clause (xiii); and
						(3)by
			 inserting after clause (xiii) the following:
							
								(xiv)individuals described in section
				1902(gg);
								.
						(d)Exemption From
			 Funding Limitation for TerritoriesSection 1108(g) of the Social
			 Security Act (42 U.S.C. 1308(g)) is amended by adding at the end the
			 following:
						
							(5)Disregarding
				medical assistance for optional low-income HIV-infected
				individualsThe limitations under subsection (f) and this
				subsection shall not apply to amounts expended for medical assistance for
				individuals described in section 1902(gg) who are only eligible for such
				assistance on the basis of section
				1902(a)(10)(A)(ii)(XX).
							.
					(e)Effective
			 DateThe amendments made by this section shall apply to calendar
			 quarters beginning on or after the date of the enactment of this Act, without
			 regard to whether or not final regulations to carry out such amendments have
			 been promulgated by such date.
					112.Expanded
			 definition of spouse for purposes of the Medicare programSection 1101(a) of the Social Security Act
			 (42 U.S.C. 1301a)) is amended by adding at the end the following:
					
						(11)Notwithstanding section 7 of title 1,
				United States Code, for purposes title XVIII of this Act—
							(A)the term
				spouse means an individual in a relationship that any State
				recognizes as a marriage or similar union under the laws of a State providing
				for such marriage or similar union; and
							(B)the term married means in a
				relationship that any State recognizes as a marriage or similar union under the
				laws of a State providing for such marriage or similar
				union.
							.
				113.Ending the Medicare
			 Disability Waiting Period Act
					(a)Phase-Out of
			 waiting period for medicare disability benefits
						(1)In
			 generalSection 226(b) of the Social Security Act (42 U.S.C. 426(b)) is
			 amended—
							(A)in paragraph
			 (2)(A), by striking , and has for 24 calendar months been entitled
			 to, and inserting , and for the waiting period (as defined in
			 subsection (k)) has been entitled to,;
							(B)in paragraph
			 (2)(B), by striking , and has been for not less than 24 months,
			 and inserting , and has been for not less than the waiting
			 period,;
							(C)in paragraph
			 (2)(C)(ii), by striking , including the requirement that he has been
			 entitled to the specified benefits for 24 months, and inserting
			 , including the requirement that the individual has been entitled to the
			 specified benefits for the waiting period,; and
							(D)in the flush
			 matter following paragraph (2)(C)(ii)(II)—
								(i)in
			 the first sentence, by striking for each month beginning with the later
			 of (I) July 1973 or (II) the twenty-fifth month of his entitlement or status as
			 a qualified railroad retirement beneficiary described in paragraph (2),
			 and and inserting for each month beginning after the waiting
			 period for which the individual satisfies paragraph (2) and;
								(ii)in
			 the second sentence, by striking the twenty-fifth month of his
			 entitlement refers to the first month after the twenty-fourth month of
			 entitlement to specified benefits referred to in paragraph (2)(C) and;
			 and
								(iii)in
			 the third sentence, by striking , but not in excess of 78 such
			 months.
								(2)Schedule for
			 phase-out of waiting periodSection 226 of the such Act (42
			 U.S.C. 426) is amended by adding at the end the following new
			 subsection:
							
								(k)For purposes of
				subsection (b) (and for purposes of section 1837(g)(1) of this Act and section
				7(d)(2)(ii) of the Railroad Retirement Act of 1974), the term waiting
				period means—
									(1)for 2010, 18
				months;
									(2)for 2011, 16
				months;
									(3)for 2012, 14
				months;
									(4)for 2013, 12
				months;
									(5)for 2014, 10
				months;
									(6)for 2015, 8
				months;
									(7)for 2016, 6
				months;
									(8)for 2017, 4
				months;
									(9)for 2018, 2
				months; and
									(10)for 2019 and each
				subsequent year, 0
				months.
									.
						(3)Conforming
			 amendments
							(A)SunsetEffective
			 January 1, 2019, subsection (f) of section 226 of the
			 Social Security Act (42 U.S.C. 426) is
			 repealed.
							(B)Medicare
			 descriptionSection 1811(2) of such Act (42 U.S.C. 1395c(2)) is
			 amended by striking entitled for not less than 24 months and
			 inserting entitled for the waiting period (as defined in section
			 226(k)).
							(C)Medicare part B
			 coverageSection 1837(g)(1) of such Act (42 U.S.C. 1395p(g)(1))
			 is amended by striking of the later of (A) April 1973 or (B) the third
			 month before the 25th month of such entitlement and inserting of
			 the third month before the first month following the waiting period (as defined
			 in section 226(k)) applicable under section 226(b).
							(D)Railroad
			 retirement systemSection 7(d)(2)(ii) of the Railroad Retirement
			 Act of 1974 (45 U.S.C. 231f(d)(2)(ii)) is amended—
								(i)by
			 striking , for not less than 24 months and inserting ,
			 for the waiting period (as defined in section 226(k) of the Social Security
			 Act); and
								(ii)by
			 striking could have been entitled for 24 calendar months, and
			 and inserting could have been entitled for the waiting period (as
			 defined in section 226(k) of the Social Security Act), and.
								(4)Effective
			 dateExcept as provided in
			 paragraph (3)(A), the amendments made by this subsection shall apply with
			 respect to items and services furnished under title XVIII of the Social
			 Security Act on or after the first day of first month beginning more than 90
			 days after the date of the enactment of this Act.
						(b)Institute of
			 Medicine study and report on delay and prevention of disability
			 conditions
						(1)StudyThe
			 Secretary shall request that the Institute of Medicine of the National Academy
			 of Sciences conduct a study on the range of disability conditions that can be
			 delayed or prevented if individuals receive access to health care services and
			 coverage before the condition reaches a level that results in a
			 disability.
						(2)ReportNot
			 later than the date that is 2 years after the date of enactment of this Act,
			 the Secretary shall submit to the Congress a report containing the results of
			 the Institute of Medicine study authorized under this subsection.
						(3)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this subsection $750,000 for the period of fiscal years 2010 and
			 2011.
						114.Including costs
			 incurred by AIDS drug assistance programs in providing prescription drugs
			 toward the annual out-of-pocket threshold under Medicare part D
					(a)In
			 GeneralSection 1860D–2(b)(4)(C) of the Social Security Act (42
			 U.S.C. 1395w–102(b)(4)(C)) is amended—
						(1)in clause (i), by
			 striking and at the end;
						(2)in clause
			 (ii)—
							(A)by inserting
			 subject to clause (iii), after (ii);
							(B)by striking
			 , under section 1860D–14, or under a State Pharmaceutical Assistance
			 Program; and
							(C)by striking the
			 period at the end and inserting ; and; and
							(3)by inserting after
			 clause (ii) the following new clause:
							
								(iii)such costs shall
				be treated as incurred and shall not be considered to be reimbursed under
				clause (ii) if such costs are borne or paid—
									(I)under section
				1860D–14;
									(II)under a State
				Pharmaceutical Assistance Program; or
									(III)under an AIDS
				Drug Assistance Program under part B of title XXVI of the Public Health Service
				Act.
									.
						(b)Effective
			 DateThe amendments made by subsection (a) shall apply to costs
			 incurred on or after January 1, 2010.
					115.Nondiscrimination
			 based on gender identity or sexual orientation under the Medicaid, Medicare,
			 and CHIP programs
					(a)Medicaid
						(1)Section 1902(a) of
			 the Social Security Act is amended by—
							(A)striking the
			 and at the end of paragraph (72);
							(B)striking the
			 period at the end of paragraph (73)(B) and inserting ;
			 and;
							(C)inserting after
			 paragraph (73) the following new paragraph:
								
									(74)provide that the State shall not
				discriminate against any person on the basis of sexual orientation or gender
				identity.
									;
				and
							(D)adding at the end
			 the following undesignated paragraph:
								
									For the purposes of paragraph (74)
				sexual orientation shall mean homosexuality, heterosexuality, or
				bisexuality. Gender identity shall mean the gender-related
				identity, appearance, or mannerisms, or other gender-related characteristics of
				an individual, with or without regard to the individual’s designated sex at
				birth.
									.
							(2)Section 1916 of the Social Security Act is
			 amended by adding at the end the following new subsection:
							
								(k)No
				discrimination on premiums or cost sharingThe State shall provide that in the case of
				all individuals described in section 1902(a) who are eligible under the
				plan—
									(1)there may be
				imposed no enrollment fee, premium, similar charge on the basis of sexual
				orientation or gender identity as defined in such section; and
									(2)there may be
				imposed no deduction, cost sharing, or similar charge on the basis of sexual
				orientation or gender identity as defined in such
				section.
									.
						(b)State children’s
			 health insurance programSection 2102 of the Social Security Act is
			 amended by adding at the end the following subsection: “(d).”
						
							(d)No
				discrimination in State child health plansA State child health plan may not
				discriminate on the basis sexual orientation or gender identity as defined in
				section
				1902.
							.
					(c)MedicareTitle XVIII of the Social Security Act is
			 amended by—
						(1)adding at the end
			 the following:
							
								1899.Nondiscrimination
				based on gender identity or sexual orientation
									(a)Condition of
				participationAs a condition
				of participation as a provider of services or supplier under section 1866(a)(1)
				or 1842(h), respectively, the provider or supplier may not discriminate on the
				basis of sex, gender identity, or sexual orientation of a beneficiary in the
				provision of items or services for which payment may be made under this
				title.
									(b)Coverage
				determinationsThe Secretary
				may not discriminate on the basis of the sex, gender identity, or sexual
				orientation in fulfillment of his duties under this Act.
									(c)RegulationsThe Secretary shall promulgate regulations
				to implement this section.
									.
				
						CMiscellaneous
				121.Health
			 Promotion Grants
					(a)Demonstration
			 ProjectsThe Secretary, in collaboration with the Deputy
			 Assistant Secretary for LGBT Health, shall award multiyear contracts or
			 competitive grants to eligible entities to support demonstration projects
			 designed to improve the health and health care of sexual or gender minorities
			 through improved access to health care, patient navigators, primary prevention
			 activities, health promotion and disease prevention activities, and health
			 literacy education and services.
					(b)EligibilityIn
			 this section:
						(1)Eligible
			 entityThe term eligible entity means a qualified
			 organization or a community-based consortium.
						(2)Qualified
			 organizationThe term qualified organization
			 means—
							(A)a hospital, health
			 plan, or clinic;
							(B)an academic
			 institution;
							(C)a State health
			 agency;
							(D)an Indian Health
			 Service hospital or clinic, Indian tribal health facility, or urban Indian
			 facility;
							(E)a nonprofit organization, including a
			 faith-based organization or consortium, to the extent that a contract or grant
			 awarded to such an entity is consistent with the requirements of section 1955
			 of the Public Health Service Act (42 U.S.C. 300x–65);
							(F)a primary care
			 practice-based research network;
							(G)long-term care
			 facilities, including nursing homes and assisted living facilities; or
							(H)any other similar
			 entity determined to be appropriate by the Secretary.
							(3)Community-based
			 consortiumThe term community-based consortium means
			 a partnership that—
							(A)includes—
								(i)individuals who
			 are representatives of organizations of sexual and gender minorities;
								(ii)community leaders
			 and leaders of community-based organizations;
								(iii)health care
			 providers, including providers who treat sexual and gender minorities;
			 and
								(iv)experts in the
			 area of social and behavioral science, who have knowledge, training, or
			 practical experience in health policy, advocacy, cultural competency, or other
			 relevant areas as determined by the Secretary; and
								(B)is located within
			 an area with a significant population of sexual and gender minorities.
							(c)Use of
			 FundsAn eligible entity shall use amounts received under this
			 section for demonstration projects to—
						(1)address health disparities affecting sexual
			 and gender minorities in the areas of—
							(A)primary care and
			 preventive health, including health education and promotion;
							(B)behavioral and
			 mental health and substance abuse;
							(C)health services
			 research;
							(D)demographics and
			 data collection; and
							(E)other areas
			 determined appropriate by the Secretary;
							(2)identify, educate,
			 and enroll into clinical trials and comparative effectiveness research eligible
			 patients from sexual or gender minority groups;
						(3)educate, guide,
			 and provide outreach in a community setting regarding health problems prevalent
			 among sexual or gender minority populations, including—
							(A)HIV in high-risk
			 subpopulations, including—
								(i)transgender
			 populations;
								(ii)sex
			 workers; and
								(iii)people of
			 color;
								(B)cancers;
							(C)school
			 violence;
							(D)emerging drugs;
			 and
							(E)suicide
			 prevention;
							(4)educate, guide,
			 and provide experiential learning opportunities to sexual and gender minorities
			 targeting behavioral risk factors including—
							(A)poor
			 nutrition;
							(B)physical
			 inactivity;
							(C)being overweight
			 or obese;
							(D)tobacco
			 use;
							(E)alcohol and
			 substance use;
							(F)injury and
			 violence;
							(G)high-risk sexual
			 behavior; and
							(H)mental health
			 problems;
							(5)educate and provide
			 guidance to sexual and gender minorities regarding effective strategies to
			 promote positive health behaviors within the community; or
						(6)educate and refer
			 sexual and gender minorities to appropriate health care agencies and
			 community-based programs and organizations in order to increase access to
			 high-quality health care services, including preventive health services.
						(d)Report to
			 Congress
						(1)In
			 generalNot later than 4 years after the date on which the
			 Secretary first awards grants under subsection (a), the Secretary shall submit
			 to the Congress a report regarding such grants.
						(2)ContentsThe
			 report required under paragraph (1) shall include the following:
							(A)A description of
			 the programs for which grant funds were used.
							(B)The number of
			 individuals served under such programs.
							(C)An evaluation
			 of—
								(i)the
			 effectiveness of such programs;
								(ii)the
			 cost of such programs; and
								(iii)the impact of
			 such programs on the health outcomes of the community residents.
								(D)Recommendations for
			 improving the health and health care of sexual and gender minorities.
							(E)A description of
			 how the Secretary will continue to work to improve the use of grant funds under
			 this section.
							122.Mental Health
			 Promotion Grants
					(a)Demonstration
			 ProjectsThe Secretary, in collaboration with the Deputy
			 Assistant Secretary for LGBT Health and the Administrator of the Substance
			 Abuse and Mental Health Services Administration, shall award multiyear
			 contracts or competitive grants to eligible entities to support demonstration
			 projects designed to improve the mental health of sexual and gender minorities
			 through improved access to health care, primary prevention activities, health
			 promotion and prevention activities, and education and services.
					(b)EligibilityIn
			 this section:
						(1)Eligible
			 entityThe term eligible entity means a qualified
			 organization or a community-based consortium.
						(2)Qualified
			 organizationThe term qualified organization
			 means—
							(A)a hospital, health
			 plan, or clinic;
							(B)an academic
			 institution;
							(C)a State health
			 agency;
							(D)an Indian Health
			 Service hospital or clinic, Indian tribal health facility, or urban Indian
			 facility;
							(E)a nonprofit
			 organization, including a faith-based organization or consortium, to the extent
			 that a contract or grant awarded to such an entity is consistent with the
			 requirements of section 1955 of the Public Health Service Act (42 U.S.C.
			 300x–65);
							(F)a certified mental
			 health treatment center;
							(G)a long-term care
			 facility, including a nursing home or assisted living facility; and
							(H)any other similar
			 entity determined to be appropriate by the Secretary.
							(3)Community-based
			 consortiumThe term community-based consortium means
			 a partnership that—
							(A)includes—
								(i)individuals who
			 are representatives of organizations of sexual or gender minorities;
								(ii)community leaders
			 and leaders of community-based organizations;
								(iii)mental health
			 care providers, including providers who treat sexual or gender minorities;
			 and
								(iv)experts in the
			 area of social and behavioral science, who have knowledge, training, or
			 practical experience in health policy, advocacy, cultural competency, or other
			 relevant areas as determined by the Secretary; and
								(B)is located within
			 an area with a significant population of sexual or gender minorities.
							(c)Use of
			 FundsAn eligible entity shall use amounts received under this
			 section for demonstration projects to—
						(1)address health
			 disparities in the areas of behavioral and mental health and substance
			 abuse;
						(2)educate, guide,
			 and provide outreach in a community setting regarding mental health problems
			 prevalent among sexual or gender minority populations;
						(3)educate, guide, and
			 provide experiential learning opportunities that target behavioral risk factors
			 including—
							(A)alcohol and
			 substance use;
							(B)high-risk sexual
			 behavior; and
							(C)mental health
			 problems;
							(4)develop or adapt
			 curricula and interventions to address major mental health issues in the sexual
			 and gender minority community, including—
							(A)school
			 violence;
							(B)emerging
			 drugs;
							(C)suicide;
			 and
							(D)family acceptance of lesbian, gay,
			 bisexual, and transgender youth;
							(5)educate and
			 provide guidance regarding effective strategies to promote positive health
			 behaviors within the community, including the promotion of resiliency and
			 wellness strategies;
						(6)educate and refer
			 sexual and gender minorities to appropriate agencies and community-based
			 programs and organizations in order to increase access to high-quality mental
			 health services, including preventive mental health services; or
						(7)provide mental health counseling and
			 education for families to promote acceptance of lesbian, gay, bisexual, and
			 transgender youth, which may include the creation and distribution of
			 support-focused resource guides.
						(d)Report to
			 Congress
						(1)In
			 generalNot later than 4 years after the date on which the
			 Secretary first awards grants under subsection (a), the Secretary shall submit
			 to the Congress a report regarding such grants.
						(2)ContentsThe
			 report required under paragraph (1) shall include the following:
							(A)A description of
			 the programs for which grant funds were used.
							(B)The number of
			 individuals served under such programs.
							(C)An evaluation
			 of—
								(i)the
			 effectiveness of such programs;
								(ii)the
			 cost of such programs; and
								(iii)the
			 impact of the programs on the health outcomes of the community
			 residents.
								(D)Recommendations
			 for improving the mental health and mental health care of sexual and gender
			 minorities.
							123.Health
			 Insurance Coverage Grants
					(a)In
			 generalThe Secretary, in collaboration with the Deputy Assistant
			 Secretary for LGBT Health, the Director of the Centers for Disease Control and
			 Prevention and other Federal officials determined appropriate by the Secretary,
			 may award grants to State or local governments, Indian tribes (including Alaska
			 Native villages), tribal organizations, and urban Indian organizations to
			 support projects designed to improve the health and health care of sexual and
			 gender minorities through improved access to health care through expanded
			 health insurance.
					(b)ApplicationAn
			 eligible entity seeking a grant under this section shall submit an application
			 to the Secretary at such time, in such manner, and containing such information
			 as the Secretary may require, including assurances that the eligible entity
			 will—
						(1)target individuals
			 who are members of sexual or gender minority groups that experience health
			 disparities through specific outreach activities funded through the
			 grant;
						(2)collaborate with
			 appropriate community organizations and include meaningful community
			 participation in planning, implementation, and evaluation of activities;
						(3)demonstrate capacity to enroll individuals
			 currently without health coverage into public or private health insurance plans
			 that meet their treatment and care needs;
						(4)set appropriate and measurable goals for
			 health insurance enrollment of sexual and gender minorities;
						(5)provide ongoing
			 outreach and education to the populations targeted under paragraph (1);
						(6)demonstrate
			 coordination between public and private entities for purposes of assisting
			 public entities in leveraging private funds to improve the health and health
			 care of sexual and gender minorities;
						(7)assist individuals
			 and groups in accessing public and private programs that will help eliminate
			 disparities in health and health care for sexual and gender minorities;
						(8)develop a plan for
			 long-term sustainability for the activities funded through the grant;
			 and
						(9)evaluate the
			 effectiveness of activities under this section, within an appropriate time
			 frame, which shall include a focus on quality and outcomes performance measures
			 to ensure that the activities are meeting the intended goals, and that the
			 entity is able to disseminate findings from such evaluations.
						(c)Priorities
						(1)In
			 generalIn awarding contracts and grants under this section, the
			 Secretary shall give priority to applicants that meet the criteria under
			 paragraph (2) and are—
							(A)safety net
			 hospitals, defined as hospitals with a low-income utilization rate greater than
			 25 percent (as defined in section 1923(b)(3) of the Social Security Act (42
			 U.S.C. 1396r–4(b)(3)));
							(B)a federally
			 qualified health center as defined in section 1905(l)(2)(B) of the Social
			 Security Act with the ability to establish and lead a collaborative
			 partnership;
							(C)a community-based
			 consortium;
							(D)safety net health
			 plans that work in coordination with local health centers;
							(E)an Indian tribe,
			 tribal organization, or urban Indian organization; or
							(F)other health
			 systems.
							(2)Additional
			 criteriaFor purposes of
			 paragraph (1), the criteria under this paragraph is that the applicant—
							(A)by legal mandate
			 or explicitly adopted mission, provide patients with access to services
			 regardless of their ability to pay;
							(B)provide care or
			 treatment for a substantial number of patients who are uninsured, are receiving
			 assistance under a State program under title XIX of the Social Security Act, or
			 are members of vulnerable populations, as determined by the Secretary;
							(C)serve a
			 disproportionate percentage of patients who are sexual or gender minorities;
			 and
							(D)provide an
			 assurance that amounts received under the grant or contract will be used to
			 support quality improvement activities for patients from sexual and gender
			 minority groups.
							(d)Use of
			 FundsAn eligible entity shall use such amounts received under
			 this section for demonstration projects to—
						(1)address health
			 disparities in the areas of health insurance coverage; and
						(2)evaluate methods
			 for strengthening the health coverage and continuity of coverage of sexual and
			 gender minority populations, including—
							(A)targeting
			 enrollment of uninsured sexual and gender minority populations into title XIX
			 of the Social Security Act; and
							(B)assessing
			 eligibility for domestic partner benefits.
							(e)Evaluation and
			 report by grantee
						(1)EvaluationAny
			 entity that receives a grant under this section shall conduct an evaluation of
			 the activities conducted under such grant and the impact of such activities on
			 decreasing health disparities for sexual and gender minorities.
						(2)ReportNot
			 later than 3 years after the date an entity receives a contract or grant under
			 this section and annually thereafter, the entity shall provide to the Secretary
			 a report containing the results of the evaluation conducted under paragraph
			 (1).
						(f)Report and public
			 access to information by Secretary
						(1)Report to
			 CongressBeginning on or
			 before the 60th day following the date that the first report is submitted under
			 subsection (e), the Secretary shall submit a report to the Congress complying
			 the results of evaluations under such subsection and describing the overall
			 impact of the grant program under this section.
						(2)Public
			 AccessThe Secretary shall, as appropriate, provide the public
			 with access to the report under paragraph (1) and the information contained in
			 the reports under subsection (e)(2).
						IICultural
			 Competency and Workforce
			201.Amendment to
			 the Public Health Service ActThe Public Health Service Act (42 U.S.C. 201
			 et seq.) is amended by adding at the end the following:
				
					XXXICULTURALLY
				COMPETENT HEALTH CARE
						3100.DefinitionsIn this title:
							(1)Culturally
				competentThe term culturally competent care, with
				respect to health care or services for sexual and gender minorities, means
				health care or services that, at a minimum, do not include nonclinical or
				medically unsound judgments based on sex, sexual orientation, or gender
				identity and expression that affect the amount and kind of treatment received
				or that act as a barrier to an individual receiving timely and high-quality
				care.
							(2)Sexual or gender
				minorityThe terms sexual or gender minority and
				sexual and gender minority mean a lesbian, gay, bisexual, or
				transgender individual.
							(3)StateThe
				term State means each of the several states, the District of
				Columbia, the Commonwealth of Puerto Rico, the Indian tribes, the Virgin
				Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands.
							3101.National
				standards for culturally competent services in health careRecipients of Federal financial assistance
				from the Secretary shall, to the extent reasonable and practicable—
							(1)implement strategies to recruit, retain,
				and promote individuals at all levels of the organization to maintain a diverse
				staff and leadership that can provide culturally competent health care to
				sexual or gender minority patients;
							(2)ensure that staff at all levels and across
				all disciplines of the organization receive ongoing education and training in
				culturally competent service delivery for sexual or gender minority
				patients;
							(3)develop and implement clear goals,
				policies, operational plans, and management accountability and oversight
				mechanisms to provide culturally competent services for sexual and gender
				minority patients;
							(4)conduct initial and ongoing organizational
				assessments of culturally competent services-related activities for sexual and
				gender minority patients and integrate valid competence-related measures into
				the internal audits, performance improvement programs, patient satisfaction
				assessments, and outcomes-based evaluations of the organization;
							(5)ensure that,
				consistent with the privacy protections provided for under the regulations
				promulgated under section 264(c) of the Health Insurance Portability and
				Accountability Act of 1996, data on the individual patient’s sexual orientation
				and gender identity are collected in health records, integrated into the
				organization’s management information systems, and periodically updated;
							(6)maintain a current
				demographic, cultural, and epidemiological profile of the community as well as
				a needs assessment to accurately plan for and implement services that respond
				to the cultural characteristics of the service area of the organization;
							(7)develop participatory, collaborative
				partnerships with communities and utilize a variety of formal and informal
				mechanisms to facilitate community and patient involvement in designing and
				implementing culturally competent services-related activities for sexual and
				gender minority patients;
							(8)ensure that conflict and grievance
				resolution processes are culturally sensitive and capable of identifying,
				preventing, and resolving cross-cultural conflicts or complaints by sexual and
				gender minority patients;
							(9)regularly make
				available to the public information about their progress and successful
				innovations in implementing the standards under this section and provide public
				notice in their communities about the availability of this information;
				and
							(10)if requested,
				regularly make available to the head of each Federal entity from which Federal
				funds are received, information about their progress and successful innovations
				in implementing the standards under this section as required by the head of
				such entity.
							3102.Center for
				cultural competence in health care
							(a)EstablishmentThe
				Secretary, acting through the Deputy Assistant Secretary for LGBT Health, shall
				establish and support a center to be known as the Center for Cultural
				Competence in Health Care (referred to in this section as the
				Center).
							(b)Provision of
				informationThe Center shall
				provide information relating to culturally competent health care for sexual and
				gender minority populations residing in the United States to all health care
				providers and health care organizations at no cost. Such information shall
				include—
								(1)tenets of
				culturally competent care;
								(2)cultural
				competence self-assessment tools;
								(3)cultural
				competence training tools;
								(4)strategic plans to
				increase cultural competence in different types of health care organizations,
				including regional collaborations among health care organizations; and
								(5)resources for
				cultural competence information for educators, practitioners, and
				researchers.
								(c)DirectorThe Center shall be headed by a Director
				who shall be appointed by, and who shall report to, the Deputy Assistant
				Secretary for LGBT Health.
							(d)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2010
				through 2014.
							3103.Innovations in
				cultural competence grants
							(a)In
				GeneralThe Secretary, acting
				through the Administrator of the Centers for Medicare & Medicaid Services,
				the Administrator of the Health Resources and Services Administration, the
				Secretary of Education, and the Deputy Assistant Secretary for LGBT Health,
				shall award grants to eligible entities to enable such entities to design,
				implement, and evaluate innovative, cost-effective programs to improve cultural
				competence in health.
							(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity shall—
								(1)be a city, county,
				Indian tribe, State, territory, community-based or other nonprofit
				organization, health center or community clinic, hospital, university, college,
				or other entity designated by the Secretary; and
								(2)prepare and submit
				to the Secretary an application, at such time, in such manner, and accompanied
				by such additional information as the Secretary may require.
								(c)Use of
				FundsAn entity shall use funds received under a grant under this
				section to—
								(1)develop formal training programs for
				individuals interested in becoming dedicated culturally competent health care
				providers for sexual and gender minorities;
								(2)develop formal
				training programs for individuals interested in becoming dedicated culturally
				competent health care providers for sexual and gender minority youth and their
				families;
								(3)develop training programs for individuals
				interested in becoming dedicated culturally competent health care providers for
				aging sexual and gender minorities; and
								(4)develop other
				culturally competent services as determined appropriate by the
				Secretary.
								(d)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				entities that have developed partnerships with organizations or agencies with
				experience in culturally competent services.
							(e)EvaluationAn
				entity that receives a grant under this section shall submit to the Secretary
				an evaluation that describes the activities carried out with funds received
				under the grant, and how such activities improved access to health care
				services and the quality of health care for individuals. Such evaluation shall
				be collected and disseminated through the Center for Cultural Competence in
				Health Care established under section 3102.
							(f)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2010 through 2014.
							3104.Research on
				cultural competence
							(a)In
				GeneralThe Director of the
				Agency for Healthcare Research and Quality, in collaboration with the Deputy
				Assistant Secretary for LGBT Health, shall expand research concerning—
								(1)the barriers to
				health care services, including mental and behavioral services and services at
				skilled nursing facilities, that are faced by sexual and gender minority
				individuals;
								(2)the impact of
				cultural barriers on the quality of health care and the health status of sexual
				and gender minority individuals and populations;
								(3)health care
				providers’ and health administrators’ attitudes, knowledge, and awareness of
				the barriers described in paragraphs (1) and (2);
								(4)the means by which
				competency access services are provided to sexual and gender minority
				individuals and how such services are effective in improving the quality of
				care;
								(5)the
				cost-effectiveness of providing competency access services; and
								(6)optimal approaches for delivering
				competency access services.
								(b)Authorization of
				AppropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary for each of fiscal years 2010 through
				2014.
							.
			202.DefinitionsIn this title:
				(1)Incorporated
			 definitionsThe definitions contained in section 3100 of the
			 Public Health Service Act, as added by section 201, shall apply.
				(2)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				203.Federal
			 reimbursement for culturally competent services under the Medicare, Medicaid,
			 and Children’s Health Insurance Programs
				(a)Demonstration
			 Project Promoting Access for Medicare Beneficiaries in sexual and gender
			 minority populations
					(1)In
			 generalThe Secretary shall conduct a demonstration project (in
			 this subsection referred to as the project) to provide
			 reimbursement for access services to certain Medicare beneficiaries in sexual
			 and gender minority groups in urban and rural areas and document the impact of
			 such reimbursement on Medicare program costs and health outcomes.
					(2)ScopeThe
			 Secretary shall carry out the project in not less than 30 States or territories
			 through contracts with—
						(A)MA plans (under
			 part C of title XVIII of the Social Security Act);
						(B)community-based
			 nonprofit organizations;
						(C)hospitals;
			 and
						(D)community-based
			 clinics.
						(3)DurationThe
			 demonstration shall be conducted for a period not longer than 2 years.
					(4)ReportUpon
			 completion of the project, the Secretary shall submit a report to the Congress
			 on the project which shall include recommendations regarding—
						(A)the extension of
			 such project for additional time periods; and
						(B)the expansion of
			 such project to the entire Medicare program.
						(5)EvaluationThe
			 Director of the Agency for Healthcare Research and Quality, in consultation
			 with the Office of Minority Health and the National Center on Minority Health
			 and Health Disparities, shall award grants to public and private nonprofit
			 entities that demonstrate experience and capability with respect to cultural
			 competence, including entities directed by and serving representatives of
			 sexual and gender minority groups, to conduct evaluations of the project under
			 paragraph (1). Such evaluations shall focus on the impact of the project on
			 access to services, utilization rates, efficiency in the provision of services,
			 cost-effectiveness, patient satisfaction, and select health outcomes.
					(b)Medicaid and
			 CHIPSection 1903(a)(3) of the Social Security Act (42 U.S.C.
			 1396b(a)(3)), as amended by section 4201(a) of division B of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5), is amended—
					(1)in subparagraph
			 (E), by striking and at the end;
					(2)in subparagraph
			 (F), by striking plus at the end and inserting
			 and; and
					(3)by adding at the
			 end the following:
						
							(G)100 percent of so
				much of the sums expended with respect to costs incurred during such quarter as
				are attributable to the provision of access services (as defined in section
				203(d) of the Ending LGBT Health Disparities
				Act) to sexual and gender minorities (as defined in section 3 of
				the Ending LGBT Health Disparities
				Act) who apply for or receive medical assistance under the State
				plan under this title (including any provisions of the plan implemented
				pursuant to any waiver authority of the Secretary) or child health assistance
				under a State child health plan under title XXI;
				plus
							. 
					(c)SCHIPSection
			 2105(c)(2)(A) of the Social Security Act (42 U.S.C. 1397ee(c)(2)(A)) is amended
			 by inserting before the period at the end the following: except that
			 expenditures described in, and reimbursable under, section 1903(a)(3)(G) shall
			 not count towards this total.
				(d)Definition of
			 access servicesFor purposes of this section, the term
			 access services means—
					(1)outreach
			 (including care coordination, nursing outreach, and reminder phone calls)
			 designed to—
						(A)inform individuals
			 of the benefits to which they are entitled; and
						(B)encourage
			 individuals to use such benefits; and
						(2)services
			 (including transportation) that assist the individual in accessing such
			 benefits.
					(e)Effective
			 DateThe amendments made by this section is effective for payment
			 for items and services furnished on or after October 1, 2010.
				204.Report on
			 Federal efforts to provide culturally competent health care services to sexual
			 and gender minoritiesNot
			 later than 1 year after the date of enactment of this Act and annually
			 thereafter, the Secretary shall enter into a contract with the Institute of
			 Medicine for the preparation and publication of a report that describes Federal
			 efforts to ensure that all individuals have meaningful access to culturally
			 competent health care services. Such report shall include—
				(1)a
			 description and evaluation of the activities carried out under this Act;
				(2)a description of best practices, model
			 programs, guidelines, and other effective strategies for providing access to
			 culturally competent health care services for sexual and gender minority
			 populations; and
				(3)an assessment of
			 the implementation of the Department of Health and Human Services National
			 Standards on Culturally Appropriate Services (CLAS) in Health Care, in
			 particular the implementation of CLAS mandates by recipients of Federal
			 funds.
				IIIResearch and
			 Data Collection
			301.No compelled
			 disclosure of dataThis title
			 does not authorize any Federal official or other entity to compel the
			 disclosure of sexual or gender minority data. The disclosure of any such data
			 pursuant to this title shall be strictly voluntary.
			302.Federal
			 collection of data on sexual and gender minorities
				(a)Requirements
					(1)In
			 generalEach health-related program operated by or that receives
			 funding or reimbursement, in whole or in part, either directly or indirectly
			 from the Department of Health and Human Services shall—
						(A)require the
			 collection, by the agency or program involved, of sexual and gender minority
			 data for each applicant for and recipient of health-related assistance under
			 such program;
						(B)systematically analyze such data using the
			 smallest appropriate units of analysis feasible to detect sexual and gender
			 minority disparities in health and health care and when appropriate, analyze
			 such data for each identified sexual identity separately, and report the
			 results of such analysis to the Secretary, the Director of the Office for Civil
			 Rights, the Committee on Health, Education, Labor, and Pensions and the
			 Committee on Finance of the Senate, and the Committee on Energy and Commerce
			 and the Committee on Ways and Means of the House of Representatives;
						(C)provide such data
			 to the Secretary on at least an annual basis; and
						(D)ensure that the
			 provision of assistance to an applicant or recipient of assistance is not
			 denied or otherwise adversely affected because of the failure of the applicant
			 or recipient to provide sexual and gender minority data.
						(2)Bureau of
			 PrisonsThe Attorney General of the United States, acting through
			 the Director of the Bureau of Prisons, shall collect and share with the
			 Secretary sexual and minority data for each individual who is incarcerated and
			 receives health assistance in an institution under the jurisdiction of the
			 Bureau of Prisons.
					(3)Rules of
			 constructionNothing in this subsection shall be construed
			 to—
						(A)permit the use of
			 information collected under this subsection in a manner that would adversely
			 affect any individual providing any such information; and
						(B)require health
			 care providers to collect data.
						(b)Protection of
			 DataThrough the promulgation
			 of regulations or otherwise, the Secretary shall ensure that all data collected
			 pursuant to subsection (a)(1) or received pursuant to subsection (a)(2), and
			 the Attorney General of the United States shall ensure that all data collected
			 pursuant to subsection (a)(2), is protected—
					(1)under the same
			 privacy protections as the Secretary applies to other health data under the
			 regulations promulgated under section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 (Public Law 104–191; 110 Stat. 2033)
			 relating to the privacy of individually identifiable health information and
			 other protections; and
					(2)from all
			 inappropriate internal use by any entity that collects, stores, or receives the
			 data, including use of such data in determinations of eligibility (or continued
			 eligibility) in health plans, and from other inappropriate uses, as defined by
			 the Secretary.
					(c)National Plan of
			 the Data CouncilThe Secretary shall develop and implement a
			 national plan to ensure the collection of data in a culturally appropriate and
			 competent manner, and to improve the collection, analysis, and reporting of
			 sexual and gender minority data at the Federal, State, territorial, tribal, and
			 local levels, including data to be collected under subsection (a). The Data
			 Council of the Department of Health and Human Services, in consultation with
			 the National Committee on Vital Health Statistics, the National Center for
			 Health Statistics, the Office of Minority Health, and other appropriate public
			 and private entities, shall make recommendations to the Secretary concerning
			 the development, implementation, and revision of the national plan. Such plan
			 shall include recommendations on how to—
					(1)implement
			 subsection (a) while minimizing the cost and administrative burdens of data
			 collection and reporting;
					(2)expand awareness
			 among Federal agencies, States, territories, Indian tribes, health providers,
			 health plans, health insurance issuers, and the general public that data
			 collection, analysis, and reporting of sexual and gender minority data is
			 necessary to assure equity and nondiscrimination in the quality of health care
			 services;
					(3)ensure that future
			 patient record systems have data code sets for sexual and gender minority
			 identifiers and that such identifiers can be retrieved from clinical records,
			 including records transmitted electronically;
					(4)provide
			 researchers with greater access to sexual and gender minority data, subject to
			 privacy and confidentiality regulations; and
					(5)safeguard and
			 prevent the misuse of data collected under subsection (a).
					(d)Compliance With
			 StandardsData collected under subsection (a) shall be obtained,
			 maintained, and presented (including for reporting purposes) in accordance with
			 the 1997 Office of Management and Budget Standards for Maintaining, Collecting,
			 and Presenting Federal Data on Race and Ethnicity (at a minimum).
				(e)Sexual and
			 Gender Minority Data Collection StandardsNot later than 1 year
			 after the date of enactment of this Act, the Deputy Assistant Secretary for
			 LGBT Health, in consultation with the Office for Civil Rights of the Department
			 of Health and Human Services and relevant data collection agencies, shall
			 develop and disseminate Standards for the Classification of Federal Data on
			 Sexual and Gender Minorities.
				(f)Technical
			 Assistance for the Collection and Reporting of Data
					(1)In
			 generalThe Secretary may, either directly or through grant or
			 contract, provide technical assistance to enable a health care program or an
			 entity operating under such program to comply with the requirements of this
			 section.
					(2)Types of
			 assistanceAssistance provided under this subsection may include
			 assistance to—
						(A)enhance or upgrade
			 computer technology that will facilitate sexual and gender minority data
			 collection and analysis;
						(B)develop mechanisms
			 for submitting collected data subject to existing privacy and confidentiality
			 regulations; and
						(C)develop
			 educational programs to inform health insurance issuers, health plans, health
			 providers, health-related agencies, and the general public that data collection
			 and reporting by sexual and gender minority are legal and essential for
			 eliminating health and health care disparities.
						(g)Analysis of
			 sexual and gender minority health dataThe Secretary, acting
			 through the Director of the Agency for Healthcare Research and Quality and in
			 coordination with the Administrator of the Centers for Medicare & Medicaid
			 Services, shall provide technical assistance to agencies of the Department of
			 Health and Human Services in meeting Federal standards for sexual and gender
			 minority data collection and analysis of sexual and gender minority disparities
			 in health and health care in public programs by—
					(1)identifying
			 appropriate quality assurance mechanisms to monitor for health
			 disparities;
					(2)specifying the
			 clinical, diagnostic, or therapeutic measures which should be monitored;
					(3)developing new
			 quality measures relating to sexual and gender minority disparities in health
			 and health care;
					(4)identifying the
			 level at which data analysis should be conducted; and
					(5)sharing data with
			 external organizations for research and quality improvement purposes.
					(h)ReportNot
			 later than 2 years after the date of enactment of this Act, and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report on the effectiveness of data collection, analysis, and
			 reporting on sexual and minorities under the programs and activities of the
			 Department of Health and Human Services and under other Federal data collection
			 systems with which the Department interacts to collect relevant data on sexual
			 and gender minorities. The report shall evaluate the progress made in the
			 Department with respect to the national plan under subsection (c) or subsequent
			 revisions thereto.
				(i)DefinitionIn
			 this section, the term health-related program means a
			 program—
					(1)under the Social
			 Security Act (42 U.S.C. 301 et seq.) that pays for health care and services;
			 and
					(2)under this Act
			 that provides Federal financial assistance for health care, biomedical
			 research, health services research, or programs designed to improve the
			 public’s health.
					(j)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of fiscal years 2010
			 through 2015.
				303.Inclusion of
			 sexual orientation and gender identity in federally funded health
			 surveysThe Secretary shall
			 ensure that, not later than 3 years after the date of enactment of this Act,
			 any ongoing or new federally conducted or supported health programs (including
			 surveys) achieve the—
				(1)collection and
			 reporting of data by sexual and gender identity, using tested methods for doing
			 this with the greatest possible accuracy; and
				(2)development of a
			 standard question to be included on such surveys which includes information as
			 to the individual’s sexual orientation and gender identity.
				304.Research on
			 sexual and gender minority health
				(a)In
			 generalThe Secretary, acting through the Deputy Assistant
			 Secretary for LGBT Health, the Director of the Agency for Health Quality and
			 Research, and the Director of the National Institutes of Health, shall develop
			 plans to expand existing research into health disparities to include those
			 experienced by sexual and gender minority populations. In developing such
			 plans, the Secretary shall—
					(1)determine which
			 areas of research focus would have the greatest impact on health care
			 improvement and elimination of disparities, taking into consideration the
			 overall health status of various populations, disproportionate burden of
			 diseases or health conditions, and types of interventions for which data on
			 effectiveness is limited;
					(2)establish
			 measurable goals and objectives which will allow assessment of progress;
			 and
					(3)solicit public
			 review and comment from experts in health disparities experienced by sexual and
			 gender minorities.
					(b)Establishment of
			 grantsThe Secretary, acting through the directors of the Agency
			 for Healthcare Research and Quality and the National Institutes of Health, and
			 in collaboration with the Deputy Assistant Secretary for LGBT Health, may award
			 grants or contracts to eligible entities to execute research plans to assess
			 the health of sexual and gender minorities.
				(c)Application;
			 eligible entities
					(1)ApplicationTo
			 receive a grant or contract under this section, an eligible entity shall submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
					(2)Eligible
			 entitiesTo be eligible to receive a grant or contract under this
			 section, an entity shall be a health center, hospital, health system, community
			 clinic, university, community-based organization, or other health entity
			 determined appropriate by the Secretary, that—
						(A)serves a
			 disproportionate percentage of patients from sexual or gender minority groups;
			 and
						(B)include a focus on
			 community-based participation in research and demonstrations, as well as
			 research analysis, interpretation, solutions and partnerships for patients from
			 sexual or gender minority groups.
						(3)PreferenceConsortia
			 of 3 or more eligible entities, particularly those entities that partner with
			 health plans, shall be given a preference for grant or contract funding under
			 this section.
					(d)ResearchThe
			 research funded under this section, with respect to sexual and gender minority
			 groups, shall—
					(1)prioritize the
			 translation of existing research into practical interventions for improving
			 health and health care and reducing disparities; and
					(2)include a focus on
			 community-based participatory research solutions and partnerships as
			 appropriate.
					(e)Dissemination of
			 research findingsTo ensure that findings from the research
			 funded under this section are disseminated and applied promptly, the Director
			 shall—
					(1)develop outreach
			 and training programs for health care providers with respect to the practical
			 and effective interventions that result from research programs carried out with
			 grants or contracts awarded under this section; and
					(2)provide technical
			 assistance for the implementation of evidence-based practices that will improve
			 health and health care and reduce disparities.
					(f)Report
					(1)In
			 generalNot later than
			 September 30, 2010, the Deputy Assistant Secretary for LGBT Health shall submit
			 to the Secretary and the relevant committees of Congress a report that
			 describes the extent to which the activities and research funded under this
			 section have been successful in reducing and eliminating disparities in health
			 and health care in targeted populations.
					(2)AvailabilityThe
			 Secretary shall ensure that the report under paragraph (1) is made available on
			 the Internet websites of the Office of Minority Health, the Agency for
			 Healthcare Research and Quality, and other agencies as appropriate.
					IVInfrastructure
			 and Capacity Building
			401.Office of LGBT
			 HealthTitle XVII of the
			 Public Health Service Act (42 U.S.C. 300u et seq.) is amended by inserting
			 after section 1707 the following:
				
					1707A.Office of
				LGBT Health
						(a)EstablishmentThere is established within the Office of
				Minority Health an Office of Lesbian, Gay, Bisexual, and Transgender Health (in
				this section referred to as the Office), which Office shall be
				headed by a Deputy Assistant Secretary for LGBT Health, appointed by the
				Secretary.
						(b)DutiesThe
				Deputy Assistant Secretary for LGBT Health shall—
							(1)establish,
				implement, monitor, and evaluate short-range and long-range goals and
				objectives for all activities within the Public Health Service that relate to
				disease prevention, health promotion, service delivery, and research concerning
				sexual and gender minorities;
							(2)coordinate with
				the efforts of the offices and agencies of the Department of Health and Human
				Services to address health disparities experienced by sexual and gender
				minorities; and
							(3)coordinate with
				existing Federal research initiatives, including comparative effectiveness
				research, to establish guidelines for the physical and mental health care of
				sexual and gender minorities.
							(c)DefinitionIn this section, the term sexual and
				gender minorities means lesbian, gay, bisexual, and transgender
				individuals.
						.
			402.Community
			 health centersSection 330 of
			 the Public Health Services Act (42 U.S.C. 254b) is amended—
				(1)in subsection
			 (a)(2), by striking or (i) and inserting (i), or
			 (r);
				(2)in the matter
			 following clause (iii) in subsection (k)(3)(H), by striking or
			 (p) and inserting (p), or (r);
				(3)by redesignating
			 subsection (r) as subsection (s); and
				(4)by inserting after
			 subsection (q) the following:
					
						(r)Lesbian, gay,
				bisexual, and transgender population
							(1)In
				generalThe Secretary may award grants for the planning and
				delivery of services, including innovative programs that provide outreach and
				comprehensive, culturally competent primary health services, to a medically
				underserved population comprised of lesbian, gay, bisexual, and transgender
				individuals of all ages.
							(2)EligibilityIn
				order to be eligible for the grant under paragraph (1), an applicant shall
				demonstrate to the Secretary that the applicant—
								(A)provides
				comprehensive, high-quality care for the lesbian, gay, bisexual, and
				transgender population;
								(B)has specialized
				knowledge of the unique needs of this population; and
								(C)has culturally
				competent
				staff.
								.
				VOlder
			 Americans Support Program
			501.PrioritySection 373(c)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3030s–1(c)(2)) is amended—
				(1)in subparagraph
			 (A) by striking and at the end,
				(2)in subparagraph (B) by striking the period
			 at the end and inserting ; and, and
				(3)by adding at the
			 end the following:
					
						(C)individuals providing care to minority
				individuals, including sexual and gender
				minorities.
						.
				VIMiscellaneous
			 Provisions
			601.Nondiscrimination
			 contingency for VAWA grant funds; Grant program for LGBT victims of
			 violence
				(a)Nondiscrimination
			 contingency for VAWA grant fundsSection 40002(b) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 13925(b)) is amended by adding at the end the
			 following new paragraph:
					
						(12)Nondiscrimination
				contingencyAn entity shall
				not be eligible to receive any Federal funds, including through a grant or
				contract, under this title unless the entity provides assurances to the
				satisfaction of the Attorney General through an application or agreement for
				such funds, or both, that the entity does not discriminate on the basis of
				sexual orientation or gender
				identity.
						.
				(b)Grant program
			 for LGBT victims of violence
					(1)Grants
			 AuthorizedThe Attorney General may award grants to eligible
			 entities described in paragraph (4)—
						(A)to provide services for LGBT victims of
			 violence, as defined in paragraph (3);
						(B)to provide training, consultation, and
			 information on domestic violence, dating violence, stalking, and sexual assault
			 against individuals who are lesbian, gay, bisexual, or transgender, and to
			 enhance direct services to such individuals;
						(C)for training programs to assist law
			 enforcement officers, prosecutors, governmental agencies, victim assistants,
			 and relevant officers of Federal, State, tribal, territorial, and local courts
			 in recognizing, addressing, investigating, and prosecuting instances of adult
			 or minor domestic violence, dating violence, sexual assault, stalking, elder
			 abuse, and violence against lesbian, gay, bisexual, and transgender
			 individuals; and
						(D)for
			 multidisciplinary collaborative community responses to such victims.
						(2)Use of
			 FundsGrants awarded under this subsection may be used—
						(A)to implement or expand programs or services
			 to respond to the needs of LGBT victims of violence;
						(B)to provide personnel, training, technical
			 assistance, advocacy, intervention, risk reduction, and prevention of domestic
			 violence, dating violence, stalking, and sexual assault against lesbian, gay,
			 bisexual, and transgender individuals;
						(C)to conduct
			 outreach activities to ensure that LGBT victims of violence receive appropriate
			 assistance;
						(D)to conduct cross-training for victim
			 service organizations, governmental agencies, and nonprofit, nongovernmental
			 organizations serving individuals with disabilities; about risk reduction,
			 intervention, prevention, and the nature and dynamic of domestic violence,
			 dating violence, stalking, and sexual assault for lesbian, gay, bisexual, and
			 transgender individuals;
						(E)to provide technical assistance to assist
			 with modifications to existing policies, protocols, and procedures to ensure
			 equal access to the services, programs, and activities of victim service
			 organizations for LGBT victims of violence;
						(F)to provide advocacy and intervention
			 services for LGBT victims of violence; and
						(G)to develop model programs providing
			 advocacy and intervention services within organizations serving LGBT victims of
			 violence.
						(3)LGBT victims of
			 violence definedFor purposes
			 of this subsection, the term LGBT victim of violence means a
			 lesbian, gay, bisexual, or transgender individual who is a victim of domestic
			 violence, dating violence, sexual assault, other criminal assault, stalking,
			 bias-motivated crime, or elder abuse.
					(4)Eligible
			 Entities
						(A)In
			 generalAn entity shall be eligible to receive a grant under this
			 subsection if the entity is—
							(i)a
			 State;
							(ii)a
			 unit of local government;
							(iii)a
			 nonprofit, nongovernmental organization such as a victim services organization,
			 an organization serving individuals with disabilities or a community-based
			 organization; or
							(iv)a
			 religious organization.
							(B)NondiscriminationAn entity shall not be eligible to receive
			 a grant under this subsection unless the entity provides assurances to the
			 satisfaction of the Attorney General through an application under paragraph (4)
			 or agreement for such grant, or both, that the entity does not discriminate on
			 the basis of sexual orientation or gender identity.
						(5)ApplicationTo
			 be eligible for a grant under this subsection an entity shall submit to the
			 Attorney General an application at such time, in such manner, and containing
			 such information as the Attorney General may require.
					(6)ReportingNot
			 later than 1 year after the last day of the first fiscal year commencing on or
			 after the date of the enactment of this Act, and not later than 180 days after
			 the last day of each fiscal year thereafter, the Attorney General shall submit
			 to Congress a report evaluating the effectiveness of programs administered and
			 operated through grants awarded under this subsection.
					(7)Authorization of
			 AppropriationsThere are authorized to be appropriated $5,000,000
			 for each of the fiscal years 2010 through 2014 to carry out this
			 subsection.
					602.National
			 Baseline Study on Domestic Violence and Sexual Assault in the LGBT
			 Community
				(a)StudyThe Attorney General of the United States,
			 in consultation with the Deputy Assistant Secretary for LGBT Health, shall
			 provide for a national baseline study to examine the scope of the problem of
			 domestic violence and sexual assaults against lesbian, gay, bisexual, and
			 transgender victims and the effectiveness of institutional and legal policies
			 in addressing such crimes and protecting such victims.
				(b)ReportNot
			 less than 1 year after the date of the enactment of this Act, the Attorney
			 General shall prepare and transmit to the Committees on the Judiciary of the
			 Senate and the House of Representatives a report based on the study required by
			 subsection (a) including an analysis of—
					(1)the number of
			 reported allegations and estimated number of unreported allegations of domestic
			 violence and sexual assault involving sexual and gender minorities, and to whom
			 the allegations are reported (including sexual assault victim service entities,
			 and local criminal authorities);
					(2)Federal and State
			 laws or regulations pertaining specifically to sexual assaults involving sexual
			 and gender minorities; and
					(3)any
			 recommendations the Attorney General may have for reforms to address domestic
			 violence and sexual assaults involving sexual and gender minorities and protect
			 victims more effectively, and any other matters that the Attorney General deems
			 relevant to the subject of the study and report required by this
			 section.
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $500,000 for fiscal year 2010.
				603.Assistance to
			 reduce teen pregnancy, HIV/AIDS, and other sexually transmitted diseases and to
			 support healthy adolescent development
				(a)In
			 GeneralThe Secretary may award a grant to each eligible State to
			 conduct programs of sex education described in subsection (b), including
			 education on both abstinence and contraception for the prevention of teenage
			 pregnancy and sexually transmitted diseases, including HIV/AIDS.
				(b)Requirements for
			 Sex Education ProgramsA program of sex education described in
			 this subsection is a program that—
					(1)is age appropriate
			 and medically accurate;
					(2)stresses the value
			 of abstinence while not ignoring those young people who have been or are
			 sexually active;
					(3)provides
			 information about the health benefits and side effects of contraceptive and
			 barrier methods used—
						(A)as a means to
			 prevent pregnancy; and
						(B)to reduce the risk
			 of contracting sexually transmitted disease, including HIV/AIDS;
						(4)encourages family
			 communication between parent and child about sexuality;
					(5)cultivates a
			 respectful dialogue about sexuality, including sexual orientation and gender
			 identity, and embraces the principles of nondiscrimination based on sexual
			 orientation and gender identity;
					(6)counters the
			 perpetuation of narrow gender roles, including the sexualization of female
			 children, adolescents, and adults;
					(7)teaches young
			 people the skills to make responsible decisions about sexuality, including how
			 to avoid unwanted verbal, physical, and sexual advances and how to avoid making
			 verbal, physical, and sexual advances that are not wanted by the other
			 party;
					(8)develops healthy
			 relationships, including the prevention of dating and sexual violence;
					(9)teaches young
			 people how alcohol and drug use can affect responsible decisionmaking;
			 and
					(10)does not teach or
			 promote religion.
					(c)Additional
			 ActivitiesIn carrying out a program of sex education, a State
			 may expend grant funds awarded under subsection (a) to carry out educational
			 and motivational activities that help young people—
					(1)gain knowledge
			 about the physical, emotional, biological, and hormonal changes of adolescence
			 and subsequent stages of human maturation;
					(2)develop the
			 knowledge and skills necessary to ensure and protect their sexual and
			 reproductive health from unintended pregnancy and sexually transmitted disease,
			 including HIV/AIDS, throughout their lifespan;
					(3)gain knowledge
			 about the specific involvement and responsibility of each individual in sexual
			 decisionmaking;
					(4)develop healthy
			 attitudes and values about adolescent growth and development, body image,
			 gender roles, racial and ethnic diversity, sexual orientation and gender
			 identity, and other subjects;
					(5)develop and
			 practice healthy life skills including goal-setting, decisionmaking,
			 negotiation, communication, and stress management; and
					(6)promote
			 self-esteem and positive interpersonal skills focusing on relationship
			 dynamics, including friendships, dating, romantic involvement, marriage, and
			 family interactions.
					(d)Matching
			 fundsThe Secretary may not
			 make payments to a State under this section in an amount exceeding Federal
			 medical assistance percentage for such State (as such term is defined in
			 section 1905(b) of the Social Security Act (42 U.S.C. 1396d(b))) of the costs
			 of the programs conducted by the State under this section.
				(e)Evaluation of
			 programs
					(1)In
			 GeneralFor the purpose of evaluating the effectiveness of
			 programs of sex education carried out with a grant under this section,
			 evaluations shall be carried out in accordance with paragraphs (2) and
			 (3).
					(2)National
			 Evaluation
						(A)MethodThe
			 Secretary shall provide for a national evaluation of a representative sample of
			 programs of sex education carried out with grants under this section to
			 determine—
							(i)the
			 effectiveness of such programs in helping to delay the initiation of sexual
			 intercourse and other high-risk behaviors;
							(ii)the
			 effectiveness of such programs in preventing adolescent pregnancy;
							(iii)the
			 effectiveness of such programs in preventing sexually transmitted disease,
			 including HIV/AIDS;
							(iv)the
			 effectiveness of such programs in increasing contraceptive knowledge and
			 contraceptive behaviors when sexual intercourse occurs; and
							(v)a
			 list of best practices based upon essential programmatic components of
			 evaluated programs that have led to success described in clauses (i) through
			 (iv).
							(B)Grant
			 conditionA condition for the receipt of a grant to a State under
			 this section is that the State cooperate with the evaluation under subparagraph
			 (A).
						(C)ReportThe
			 Secretary shall submit to the Congress—
							(i)not
			 later than the end of each fiscal year during the 5-year period beginning with
			 fiscal year 2010, an interim report on the national evaluation under
			 subparagraph (A); and
							(ii)not
			 later than March 31, 2015, a final report providing the results of such
			 national evaluation.
							(3)Individual State
			 EvaluationsA condition for
			 the receipt of a grant under this section is that the State evaluate of the
			 programs of sex education funded through such grant in accordance with the
			 following requirements:
						(A)The evaluation
			 will be conducted by an external, independent entity.
						(B)The purposes of
			 the evaluation will be the determination of—
							(i)the
			 effectiveness of such programs in helping to delay the initiation of sexual
			 intercourse and other high-risk behaviors;
							(ii)the
			 effectiveness of such programs in preventing adolescent pregnancy;
							(iii)the
			 effectiveness of such programs in preventing sexually transmitted disease,
			 including HIV/AIDS; and
							(iv)the effectiveness of such programs in
			 increasing contraceptive and barrier method knowledge and contraceptive
			 behaviors when sexual intercourse occurs.
							(f)Limitations on
			 use of funds
					(1)Limitations on
			 SecretaryOf the amounts appropriated for a fiscal year for
			 purposes of this section, the Secretary may not use more than—
						(A)7 percent of such
			 amounts for administrative expenses related to carrying out this section for
			 that fiscal year; and
						(B)10 percent of such
			 amounts for the national evaluation under subsection (e)(2).
						(2)Limitations to
			 statesOf amounts provided to an eligible State under this
			 subsection, the State may not use more than 10 percent of the grant to conduct
			 any evaluation under subsection (e)(3).
					(g)Nondiscrimination
			 requiredPrograms funded under this section shall not
			 discriminate on the basis of sex, race, ethnicity, national origin, disability,
			 religion, sexual orientation, or gender identity. Nothing in this section shall
			 be construed to invalidate or limit rights, remedies, procedures, or legal
			 standards available to victims of discrimination under any other Federal law or
			 any law of a State or a political subdivision of a State, including title VI of
			 the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the
			 Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794), and the Americans with Disabilities
			 Act of 1990 (42 U.S.C. 12101 et seq.).
				(h)DefinitionsFor
			 purposes of this section:
					(1)The term age
			 appropriate means, with respect to topics, messages, and teaching
			 methods, those suitable to particular ages or age groups of children,
			 adolescents, and adults, based on developing cognitive, emotional, and
			 behavioral capacity typical for the age or age group.
					(2)The term
			 eligible State means a State that submits to the Secretary an
			 application for a grant under this section that is in such form, is made in
			 such manner, and contains such agreements, assurances, and information as the
			 Secretary determines to be necessary to carry out this section.
					(3)The term
			 HIV/AIDS means the human immunodeficiency virus, and includes
			 acquired immune deficiency syndrome.
					(4)The term medically accurate,
			 with respect to information, means information that is supported by research,
			 recognized as accurate and objective by leading medical, psychological,
			 psychiatric, and public health organizations and agencies, and, published in
			 journals that are peer reviewed.
					(5)The term
			 State means the 50 States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands,
			 American Samoa, Guam, the Virgin Islands, and any other territory or possession
			 of the United States.
					(i)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated $50,000,000 for each of the fiscal years
			 2010 through 2014.
				604.Mother's and
			 father's insurance benefits under Social Security for same-sex surviving
			 parents
				(a)In
			 generalSection 202(g)(1) of
			 the Social Security Act (42 U.S.C. 402(g)(1)) is amended—
					(1)by striking and every surviving
			 divorced parent (as defined in section 216(d)) and inserting ,
			 every surviving divorced parent (as defined in section 216(d)), and every
			 surviving same-sex parent (as defined in section 216(m)); and
					(2)in the matter before subparagraph (A), by
			 striking or surviving divorced parent and inserting ,
			 surviving divorced parent, or surviving same-sex parent.
					(b)Conforming
			 amendments
					(1)Section 202(g)(1)
			 of such Act is amended—
						(A)in subparagraph
			 (F), by inserting or surviving same-sex parent after
			 surviving divorced parent; and
						(B)in the matter
			 following subparagraph (F)—
							(i)by
			 striking or surviving divorced parent and inserting ,
			 such surviving divorced parent, or such surviving same-sex
			 parent;
							(ii)by
			 inserting or a surviving same-sex parent after in the
			 case of a surviving divorced parent; and
							(iii)by
			 inserting or such surviving same-sex parent after adopted
			 child of such surviving divorced parent.
							(2)Section 202(g)(3)
			 of such Act is amended by striking or surviving divorced parent
			 each place it appears and inserting , surviving divorced parent, or
			 surviving same-sex parent.
					(c)Surviving
			 same-sex parentSection 216 of the Social Security Act (42 U.S.C.
			 416) is amended by adding at the end the following new subsection:
					
						(m)Surviving same-sex parent(1)The term surviving
				same-sex parent means, with respect to a deceased individual, an
				individual who is of the same sex as such deceased individual but only
				if—
								(A)he
				or she is the mother or father of the individual’s child;
								(B)such individual legally adopted the
				deceased individual's son or daughter before such son or daughter attained the
				age of 18;
								(C)the deceased individual legally
				adopted the son or daughter of such individual before such son or daughter
				attained the age of 18; or
								(D)such individual and the deceased
				individual both legally adopted a child under the age of 18.
								(2)Determinations under this subsection
				and section 202(g) shall be made without regard to section 7 of title 1, United
				States
				Code.
							.
				(d)Special marriage
			 rule for surviving same-sex parentsSection 202(g) of the Social
			 Security Act (42 U.S.C. 402(g)) is amended by adding at the end the following
			 new paragraph:
					
						(4)For purposes of this subsection, a
				surviving same-sex parent shall be considered to be married if such parent
				enters into a marriage or similar union under the laws of a State providing for
				such marriage or similar
				union.
						.
				(e)Effective
			 dateThe amendments made by this section shall apply with respect
			 to benefits for months beginning one month after the date of the enactment of
			 this Act, based on applications filed on or after such date.
				605.Prohibition
			 against discrimination on the basis of sexual orientation or gender identity
			 under the health benefits program for Federal employees
				(a)In
			 generalSection 8902(f) of
			 title 5, United States Code, is amended by inserting sexual orientation,
			 gender identity, after sex,.
				(b)RegulationsSection
			 8913 of such title is amended—
					(1)by redesignating
			 subsection (d) as subsection (e); and
					(2)by inserting after
			 subsection (c) the following:
						
							(d)The regulations of the Office shall ensure
				that qualified carriers do not discriminate on the basis of sex, sexual
				orientation, gender identity, or any other basis which is prohibited by
				law.
							.
					606.Prohibition
			 against discrimination on the basis of sex, gender identity, or sexual
			 orientation under certain laws providing health care and other benefits for
			 members of the Armed Forces and Veterans
				(a)Prohibition
			 against discrimination in administration of medical and dental care for certain
			 members of the Armed Forces
					(1)In
			 generalChapter 55 of title 10, United States Code, is amended by
			 inserting after section 1074l the following new section:
						
							1074m.Prohibition
				against discrimination on the basis of sex, gender identity, or sexual
				orientation
								(a)In
				generalThe Secretary of
				Defense may not discriminate against a former member of the uniformed services
				entitled to medical care under section 1074 or 1074a of this title on the basis
				of sex, gender identity, or sexual orientation.
								(b)RegulationsThe Secretary of Defense, in consultation
				with the other administering Secretaries, shall prescribe regulations to carry
				out this
				section.
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1074l the following
			 new item:
						
							
								1074m. Prohibition against discrimination
				on the basis of sex, gender identity, or sexual
				orientation.
							
							.
					(b)Prohibition
			 against discrimination in personal service contracts related to medical care
			 for members of the Armed ForcesParagraph (1) of section 1091(c)
			 of title 10, United States Code, is amended—
					(1)in subparagraph
			 (A), by striking and;
					(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(C)that an individual who enters into a
				personal services contract under subsection (a) shall not discriminate on the
				basis of sex, gender identity, or sexual
				orientation.
							.
					(c)Prohibition
			 against discrimination in administration of veterans’ benefits
					(1)In
			 generalSubchapter II of chapter 5 of title 38, United States
			 Code, is amended by adding at the end the following new section:
						
							533.Prohibition
				against discrimination on the basis of sex, gender identity, or sexual
				orientationIn carrying out
				this title, the Secretary of Veterans Affairs may not discriminate on the basis
				of sex, gender identity, or sexual orientation and shall ensure that no person
				is discriminated against on such basis in connection with the administration of
				this title or the payment of any benefit or claim or provision of any service
				under this
				title.
							.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 532 the following
			 new item:
						
							
								533. Prohibition against discrimination on
				the basis of sex, gender identity, or sexual
				orientation.
							
							.
					(d)Prohibition
			 against discrimination in payment of veterans’ benefits
					(1)In
			 generalChapter 53 of title 38, United States Code, is amended by
			 adding at the end the following new section:
						
							5320.Prohibition
				against discrimination on the basis of sex, gender, identity, or sexual
				orientation in the provision and administration of benefitsThe Secretary of Veterans Affairs shall
				ensure that no person is discriminated against on the basis of sex, gender
				identity, or sexual orientation in the entitlement to, administration of, or
				payment of benefits under this
				title.
							.
					(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 5319 the following
			 new item:
						
							
								5320. Prohibition against discrimination
				on the basis of sex, gender, identity, or sexual orientation in the provision
				and administration of
				benefits.
							
							.
					
